Case 5:19-cr-00315-PRW Document 45 Filed 09/21/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF OKLAHOMA
UNITED STATES OF AMERICA,
Plaintiff,
-vs-

No. CR-19-315-PRW

SHAUN LARON RUSSELL, JR.,

Defendant.

WAIVER OF AN INDICTMENT

 

I understand that I have been accused of one or more offenses punishable
by imprisonment for more than one year. I was advised in open court of my rights and
the nature of the proposed charges against me.

After receiving this advice, I waive my right to prosecution by indictment

and consent to prosecution by information.

 
  
 
 

Date: _ ez [2026

 

 

Defendant's’ signature
(li.
gl

ae

Signature of defendant's attorney

Kyle i dwekru ls Cw

Printed name of defendant's attorney

~

Judge's signature

PATRICK R. WYRICK
United States District Judge
